Citation Nr: 1627482	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for left knee rheumatoid arthritis with synovitis. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1955 to February 1958, with subsequent service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 20 percent for left knee rheumatoid arthritis with synovitis. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In an October 2014 Order, the Court vacated that portion of the Board's August 2013 decision, and remanded the claim for additional development. 

In October 2015, the Board further remanded both claims for additional development. Unfortunately, as is discussed below, there has not been substantial compliance with the October 2015 remand directives. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

In August 2013, the Board noted that the following issues had been raised by the record but not adjudicated by the RO: entitlement to service connection for gastroesophageal reflux disease (GERD), diabetes, hypertension, bilateral hand disability, bilateral ankle disability, a right knee disability, a right leg disability, and a right hip disability, all to include as due to rheumatoid arthritis; entitlement to effective dates earlier than October 19, 2009 for the award of service connection for degenerative joint disease (DJD) of the cervical spine, DJD of the right shoulder, DJD of the left shoulder, and lateral epicondylitis of the left elbow; entitlement to increased ratings for DJD of the cervical spine, DJD of the right shoulder, DJD of the left shoulder, and lateral epicondylitis of the left elbow; and whether there was clear and unmistakable error (CUE) in a November 2002 rating decision which continued a 20 percent rating for left knee rheumatoid arthritis with synovitis.  As such, the Board referred these issues to the Agency of Original Jurisdiction (AOJ) for adjudication. 38 C.F.R. § 19.9(b) (2015).  In June 2015, the AOJ issued a rating decision that increased the rating for DJD of the right shoulder from 10 percent to 20 percent, effective June 9, 2015.  However, the AOJ has not yet taken any action with regard to the other issues.  As these issues have not yet been adjudicated by the AOJ, the Board does not have jurisdiction over them.  However, the Board notes that these issues are inextricably intertwined with the issues on appeal, such that the actions set forth in the below remand directives are needed to permit the Board to fully address the matters on appeal.

The Board notes that the issues of entitlement to an increased disability rating for left knee rheumatoid arthritis with synovitis, and entitlement to a TDIU, were most recently remanded in October 2015. At that time, the RO was instructed to undertake the following development: (1) Satisfy VA's duty to notify as it relates to the numerous claims referred to the AOJ, as identified above; (2) obtain certain private medical records; (3) afford the Veteran a new VA examination to assess the current severity of his left knee disability, during which the VA examiner was instructed to respond to a series of specific inquiries; (4) readjudicate the claims; and (5) issue a Supplemental Statement of the Case (SSOC) if either benefit remained denied.  (It is noted that entitlement to a TDIU had been denied in a June 2015 rating decision.)  

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). 

Here, the Board finds that there has not been substantial compliance with its October 2015 remand directives. A letter notifying the Veteran of the evidence and information needed to substantiate the referred claims was issued in October 2015, and the requested private medical records had previously been associated with the claims file in April 2014. Further, the Veteran was afforded a new VA examination in November 2015, during which the VA examiner addressed the specific inquiries posed by the Board.  

However, the RO has not yet readjudicated the claims, nor has a subsequent SSOC been issued. As such, a remand is now warranted to afford the RO the opportunity to readjudicate the claims.

Further, the Board notes that adjudication of the Veteran's left knee claim, in addition to the numerous claims referred to the RO, may potentially impact his TDIU claim. As such, these claims are all inextricably intertwined, such that appellate consideration of a TDIU must be deferred pending the AOJ's adjudication of the identified claims. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After undertaking any further development that may be needed, adjudicate the following issues:

(a) Entitlement to service connection for GERD, to include as due to rheumatoid arthritis;
(b) Entitlement to service connection for diabetes, to include as due to rheumatoid arthritis;
(c) Entitlement to service connection for hypertension, to include as due to rheumatoid arthritis;
(d) Entitlement to service connection for a bilateral hand disability, to include as due to rheumatoid arthritis;
(e) Entitlement to service connection for a bilateral ankle disability, to include as due to rheumatoid arthritis;
(f) Entitlement to service connection for a right knee disability, to include as due to rheumatoid arthritis;
(g) Entitlement to service connection for a right leg disability, to include as due to rheumatoid arthritis;
(h) Entitlement to service connection for a right hip disability, to include as due to rheumatoid arthritis; 
(i) Entitlement to an effective date earlier than October 19, 2009 for the award of service connection for DJD of the cervical spine;
(j) Entitlement to an effective date earlier than October 19, 2009 for the award of service connection for DJD of the right shoulder;
(k) Entitlement to an effective date earlier than October 19, 2009 for the award of service connection for DJD of the left shoulder;
(l) Entitlement to an effective date earlier than October 19, 2009 for the award of service connection for lateral epicondylitis of the left elbow; 
(m) Entitlement to an increased rating for DJD of the cervical spine;
(n) Entitlement to an increased rating for DJD of the left shoulder;
(o) Entitlement to an increased rating for lateral epicondylitis of the left elbow;
(p) Whether there was CUE in a November 2002 rating decision which continued a 20 percent rating for left knee rheumatoid arthritis with synovitis. 

Notice of the determinations and the Veteran's appellate rights should be issued to the Veteran and his representative.  If any benefit sought is not granted, and the Veteran timely files a notice of disagreement, issue a statement of the case (SOC) to the Veteran and his representative, and afford the appropriate period to respond.  Thereafter, any such issue should be forwarded to the Board only if, following issuance of a SOC, a timely substantive appeal was received.

2. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal of entitlement to an increased disability rating for left knee rheumatoid arthritis with synovitis and entitlement to a TDIU, taking into consideration any newly acquired evidence, and the above adjudications. If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).





